DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
This action is a non-final rejection.
Claims 11-18 were cancelled
Claims 1-10 are rejected under 35 USC § 101 

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 10-26-2018 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figures 1-40, and 42-48; in addition to references cited in each picture including 100, 102, 104, 106, 108, 200, 202, 204, 206, 208, 210, 212, 300, 302a-302e, 304, 400, 402, 404, 500, 501, 502, 504, 506, 508, 508, 512, 600, 601, 603, 605, 609, 700, 703, 705, 707, 800, 801, 850, 851, 900, 901, 903, 909, 1000, 1001, 1003, 1005, 1007, 1009, 110, 1103, 1109, 1200, 1201, 1203, 1205, 1207, 1300, 1301, 1303, 1307, 1309, 1400, 1411a-1411e, 1450, 1453, 1455, 1457, 1500, 1501, 1503, 1507, 1600, 1601, 1603, 1605, 1607, 1700, and all other references cited in the pictures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-10] are rejected and are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-10, they recite an abstract idea of a method and system of providing financial recommendations. 
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a system for providing an automated financial recommendation to a business.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “having a plurality of questions regarding the business's finances and an input for the business to provide answers to the plurality of questions, an industry selector configured to input a specific industry for  “data relating to general financial information for a plurality of industries, and a set of rules that define output financial recommendations based on the data relating to general financial information for a plurality of industries and the answers to the plurality of questions”; and “ calculate and generate a set of financial recommendations based on the set of rules, the specific industry, and the answers to the plurality of questions”; falls  under the grouping that belongs to mental processes as it recites a system of providing financial recommendations. Alternatively the claims fall under the grouping that belongs to certain methods of organizing human activity under fundamental economic principles or practices as it recites a system of providing financial recommendations. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “a user interface….  and an output display”; “a memory having stored thereupon data “; and “a processor configured to calculate and generate to the output display “; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claim 1, recites: “a user interface….  and an output display”; “a memory having stored thereupon data “; and “a processor configured to calculate and generate to the output display “; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 2-10, dependent on claim 1 are rejected under 35 U.S.C 101 based on similar rationale as claim 1. Additional elements in claims 2-10 do not provide further limitations on claim 1 that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 
Claim 2 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “ calculate and generate a set of financial experts suited to the business based on both the specific industry answers to the plurality of questions” it adds to the abstract idea of 
Claim 3 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “ calculate and generate a set of statistics relating to finances in the specific industry” it adds to the abstract idea of providing financial recommendations to a business by providing a set of statistics relating to the finances of the specific industry that can aid further in providing financial recommendations without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2)
Claim 4 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “ the plurality of questions includes questions about the business's characteristics and questions about the business's operations” it adds to the abstract idea of providing financial recommendations to a business by providing a set of questions about the business characteristics that can aid further in providing financial recommendations without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2)
Claim 5 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “ export a report listing the set of financial recommendations to a printed copy ” it adds to the abstract idea of providing financial recommendations to a business by providing a report listing the set of financial recommendations to the business that can aid in providing the necessary financial recommendations without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2)
Claim 6 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “the plurality of questions includes one of. (a) questions about the motivation for starting the business, (b) goals and challenges of the business, (c) the business's organization, (d) the business's growth, (e) the number of employees, and (e) annual 
Claim 7 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “the plurality of questions includes one of: questions about (a) how customers pay the business, (b) where customers pay the business, (c) the number of transactions per month, (d) the speed at which customers pay, (e) whether the business pays with checks, (f) whether the business pays with ACH, (g) how the business handles accounting, (h) financing needs for the business, and (i) how the business is planning savings” it adds to the abstract idea of providing financial recommendations to a business by providing a set of key questions regarding customers feedback regarding the business that can aid further in deriving financial recommendations without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2)

Claim 8 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “calculating a set of financial recommendations comprises recommending payables management based on the business's check-cashing volume, gross sales, ACH payment volume, wire payment volume, number of employees, international operations, and the business's industry” it adds to the abstract idea of providing financial recommendations to a business by providing a set of key finance related recommendations for the business that can aid further in deciding what are the key recommendations to follow for the business without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2)

Claim 9 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “wherein calculating a set of financial recommendations comprises recommending a business loan based on one or more of whether the business is looking to expand, the frequency of the business's inventory purchases, and the business's industry” it adds to the abstract idea of providing financial recommendations to a business by advising the 

Claim 10 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “calculating a set of financial recommendations comprises recommending a type of rewards checking account based on one or more of whether the business's volume of transaction per month, whether merchant services was recommended for the business and whether the business is looking for rewards” it adds to the abstract idea of providing financial recommendations to a business by advising the company to provide certain reward related services that can aid in deciding on a line of action for the business if it expands its business volume without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2)


Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eckart (US 2005/0154769 A1) teaches: An automated system for allowing a submitter business to benchmark its business performance information, including operational data against aggregated business performance information of private company industry peers through a business performance information benchmarking data center computer system.

Ficery (US 2019/0004963 A1) teaches: A method and system for identifying a business organization that needs transformation. In one implementation the method and system may include providing information, such as financial, marketing, and internal information, related to a business organization; determining from the information whether the business organization has had a performance trigger; adding the business organization to a list of transformation candidates if the determination identifies the business organization as having had a performance trigger; and displaying on a display device whether the business organization is a candidate for transformation.


Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.  See below. 

Applicant cancelled claims 11-18 and chose claims 1-10 as a result of the restriction/election requirement of 6-14-2021. Claims 1-10 were left in original form. 

In response to applicant's arguments regarding rejection under 35 U.S.C § 101.
Applicant argues that the claims are a technical solution to a specific technical problem and thus constitute eligible subject matter under prong 2B.  Specifically the Applicant argues that the Application discloses the inventors' solution for finding an optimal specific way to gather the data in a computerized setting, synthesize the best data to provide a meaningful result and then present that result to the customer. As such, the Applicant argues that the Application does not merely claim using a computer to provide financial recommendations and the rejection should be withdrawn.

-Step 1: claim 1 was determined to fall within a statutory category as it recites a system for providing an automated financial recommendation to a business.
-Step 2019 PEG 2A Prong One: claim 1 was determined to fall under the grouping that belongs to mental processes as it recites a system of providing financial recommendations. Alternatively the claim was determined to fall under the grouping that belongs to certain methods of organizing human activity under fundamental economic principles or practices as it recites a system of providing financial recommendations. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two and  Step 2019 PEG 2B: claim 1 was determined to recite additional elements which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful. Additionally the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

In response to applicant's arguments regarding rejection under 35 U.S.C  § 103:
Examiner agrees with Applicant that neither Hayden, or Rauls fully teach claims 1-10 and as result withdraws the 35 U.S.C  § 103 rejection.

In conclusion, claims 1-10 remain patent ineligible because the claimed invention is directed to an abstract idea without significantly more. The claims fall under the grouping that belongs to mental processes as it recites a system of providing financial recommendations. Alternatively the claims fall under the grouping that belongs to certain methods of organizing human activity under fundamental economic principles or practices as it recites a system of providing financial recommendations. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus independent claims 1 and their respective dependent claims 2-10 remain rejected under 35 USC §101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE L MACCAGNO/Examiner, Art Unit 3699                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696